     Case 1:19-cv-04575-TCB Document 4 Filed 10/21/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SANDRA B. WILLIAMS,                        :   CIVIL ACTION NO.
                                           :   1:19-CV-4575-TCB-JSA
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
U.S.       BANK           NATIONAL         :
ASSOCIATION, as Trustee on behalf          :
of The Holders of the Home Equity          :
Asset Trust 2006-5 Home Equity Pass        :
Through Certificates, Series 2006-5, et    :
al.,                                       :
                                           :   ORDER AND FINAL REPORT
             Defendants.                   :   AND RECOMMENDATION

      Plaintiff Sandra B. Williams, proceeding pro se, seeks leave to file this civil

action in forma pauperis without prepayment of fees and costs or security therefor

pursuant to 28 U.S.C. § 1915(a)(1). Plaintiff’s Application to Proceed in District

Court without Prepaying Fees or Costs [1] indicates that Plaintiff is unable to pay

the filing fee or incur the costs of this action. The requirements of 28 U.S.C.

§ 1915(a)(1) are thus satisfied, and Plaintiff’s Application to Proceed in District

Court without Prepaying Fees or Costs [1] is GRANTED.

      However, a court must dismiss an action if at any time it determines that it

lacks subject matter jurisdiction to entertain a plaintiff’s claims. See Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 94 (1998). In this case, it is evident that the
     Case 1:19-cv-04575-TCB Document 4 Filed 10/21/19 Page 2 of 5




Court lacks subject matter jurisdiction and that the Complaint [1-1] [1-2] should be

dismissed without prejudice to it being re-filed in an appropriate state court.

Although it is unclear on which basis Plaintiff seeks to invoke this Court’s

jurisdiction, the Complaint fails to show either federal question jurisdiction under

28 U.S.C. § 1331 or diversity jurisdiction under 28 U.S.C. § 1332.

      Under 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. The Supreme Court has held that the presence or absence

of federal question jurisdiction is governed by the “well-pleaded complaint” rule.

That rule provides that federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly-pleaded complaint. See Franchise

Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 11 (1983); see also Kemp v.

Int’l Bus. Machs. Corp., 109 F.3d 708, 712 (11th Cir. 1997).

      In this case, a review of the Complaint reveals that Plaintiff has asserted no

federal claims. The Complaint grounds the action on “Fraud/Fraudulent

Misrepresentation,” an assertion that Defendants foreclosed on a property in

violation of various Georgia state statutes, a contract claim based on the theory of

promissory estoppel, and tort claims for wrongful foreclosure and intentional

infliction of emotional distress. See Compl. [1-1] ¶¶ 14–31. All of these claims find

their basis in state law rather than in the Constitution, laws, or treaties of the United
                                            2
     Case 1:19-cv-04575-TCB Document 4 Filed 10/21/19 Page 3 of 5




States. Indeed, the Complaint makes no attempt to cite to a single source of federal

law that could give rise to a federal cause of action. The Complaint’s citations to

cases of this Court and of the Eleventh Circuit, see id. at ¶¶ 14, 18, provide no

evidence that her claims arise under federal law, as these cases entertained state law

claims similar to those presented here only where they were either attached to a

properly pleaded federal cause of action or where the court exercised proper removal

jurisdiction, see Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276, 1280

(11th Cir. 2007); Rainey v. FMF Capital, Inc., No. 1:11-CV-0364-CAP, 2012 WL

12287796, at *1 (N.D. Ga. Mar. 30, 2012). Plaintiff thus has no federal cause of

action with which to invoke this Court’s jurisdiction.

      Nor does Plaintiff have a valid basis of invoking this Court’s diversity

jurisdiction. 28 U.S.C. § 1332 provides, in relevant part, that the “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds

the sum or value of $75,000 . . . and is between . . . citizens of different states.” 28

U.S.C. § 1332(a). The phrase “citizens of different states” is interpreted to require

that “every plaintiff must be diverse from every defendant.” Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998) (citing Tapscott v. MS Dealer

Serv. Corp., 77 F.3d 1353, 1355 (11th Cir. 1996)). A natural person is a citizen of




                                            3
     Case 1:19-cv-04575-TCB Document 4 Filed 10/21/19 Page 4 of 5




the state in which they hold domicile, which requires both residence within a state

and an intent to remain there indefinitely. Travaglio v. Am. Express Co., 735 F.3d

1266, 1269 (11th Cir. 2013) (quoting McCormick v. Aderholt, 293 F.3d 1254, 1257–

58 (11th Cir. 2002). A corporate entity is a citizen of both the state of its

incorporation and the state in which it maintains its principal place of business. See

28 U.S.C. § 1332(c)(1).

      The Complaint is plainly deficient in meeting either requirement for the

invocation of diversity jurisdiction. First, the Complaint makes no allegation as to

what amount is at stake in this action, let alone an allegation exceeding $75,000.

Second, Plaintiff indicates that she resides in Conyers, Georgia, see Compl. [1-1]

13, does not indicate ties to any other state or an intent to leave the state, and indeed

states in her Civil Cover Sheet that she is a citizen of the State of Georgia, see Civil

Cover Sheet [1-3] ¶ III. Plaintiff then notes that Defendant Rubin Lublin, LLC’s

principal place of business is in Peachtree Corners, Georgia, making it, too, a citizen

of the State of Georgia. See 28 U.S.C. § 1332(c)(1). Complete diversity between

Plaintiff and all Defendants is thus lacking. Because neither requirement for

diversity jurisdiction is met, the Court does not have diversity jurisdiction over this

action.




                                           4
     Case 1:19-cv-04575-TCB Document 4 Filed 10/21/19 Page 5 of 5




        Accordingly, while Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs [1] is GRANTED, for the reasons discussed, the

undersigned RECOMMENDS that this action be DISMISSED without prejudice.

As this is a Final Report and Recommendation, there is nothing further in this action

pending before the undersigned. Accordingly, the Clerk is DIRECTED to terminate

the reference of this matter to the undersigned.

        IT IS SO ORDERED and RECOMMENDED this 21st day of October,

2019.



                                       __________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE




                                          5
